Title: To Alexander Hamilton from Philip Schuyler, 16 April 1803
From: Schuyler, Philip
To: Hamilton, Alexander



Albany April 16th 1803
My Dear Sir

Every letter of yours affords a mean of consolation, and I am well aware that nothing lends so much [to] the alleviation of distress, as the personal intercourse with a sincere friend, and the endearing Attentions of children. I shall therefore delay no longer than is indispensibly necessary my visit to you—my trial has been severe. I have attempted to sustain it with fortitude. I have I hope succeeded in a degree, but after giving and receiving for nearly half a century a series of mutual evidences of an affection and of a friendship which increased as we advanced in life, the shock to me was great & most Sensibly felt, to be thus suddenly deprived of a beloved wife, the Mother of my Children, and the Soothing companion of my declining days. But as I kiss the rod with humility, the being that inflicted the stroke will enable me to sustain the smart, and progressively restore peace to a wounded heart, and will make you & my Eliza and my other Children the instruments of Consolation.
There has not been the least indication of the gout rising to the vital parts. It continues in my foot, but with diminished force, and will probable soon be expelled as the season becomes more mild.
I have Obtained a copy of the Act, for the Adjustment of the Controversy in Hillsdale, and shall transmit it to you, by the first person going to NYork in whose care I can have confidence.
Mr. Yates’s declining to stand as a candidate for the office of Senator in this district, altho It will give some more votes to Mr Lush, will nevertheless tend to increase the number in favor of Mr. Taylor, and I apprehend he will be returned. The democratic infection has taken such deep root, and will continue to be cherished, as long as pecuniary means can be found to carry on Government without recourse to taxation, for the people are incapable of appreciating the injury the[y] sustain from a diminution of their Capital Stock. And this system will be prosecuted until all is expended, unless an exterior pressure should drive our rulers to the necessity of other means for supplies. Nor should I be much surprized in the Case of such a pressure, If the Interest on the national debt was diverted to the relief of the Moment. For there appears to me, no folly, no measure however Atrocious to which the wretches who could hire a miscreant to defame Washington & his virtuos consellers, are unequal.
My Children are all in health, and unite with me In love to you to my Dear Eliza and my dear Grandchildren. I am My Dear Sir
with the tenderest affection ever yours

Ph: Schuyler
General Hamilton

